Citation Nr: 1759852	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Marine Corps from November 1974 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary in order to ensure there is a complete record upon which to decide the Veteran's claim.

In this case, the Veteran contends that he is entitled to service connection for a right shoulder disability that is etiologically related to service.  During his September 2017 Board hearing, the Veteran testified that he injured his right shoulder after slipping on ice during funeral duty in Massachusetts in the early 1990s.  He stated that he was taken to a medical facility in Kittery, Maine for treatment.  It is unclear whether this was a private or federal medical facility, and the record is silent for any mention of such an injury or treatment.  The Veteran stated that he has been unable to locate any medical records from the time he was stationed in Massachusetts.

VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  Here, there is no indication that VA has made any effort to obtain medical treatment records for the time period and incident at issue.  Therefore, remand is necessary in order to assist the Veteran in obtaining any missing treatment records.

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain all outstanding treatment records, to include requesting that he identify the medical facility where he received treatment in Kittery, Maine, and, if possible, specific dates of treatment.

All efforts to obtain the additional evidence must be documented in the paper and/or electronic claims files.

If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C. § 5103A (b) (2) (2012); 38 C.F.R. § 3.159(e) (1) (2017).

2. Then, readjudicate the appeal.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the appeal to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






